[Cite as State ex rel. Compton v. Sutula, 132 Ohio St.3d 35, 2012-Ohio-1653.]




   THE STATE EX REL. COMPTON, APPELLANT, v. SUTULA, JUDGE, APPELLEE.
 [Cite as State ex rel. Compton v. Sutula, 132 Ohio St.3d 35, 2012-Ohio-1653.]
Mandamus—Complaint seeking order compelling trial judge to issue new,
    appealable sentencing entry that complies with Crim.R. 32(C)—Writ denied—
    Requested order would not provide relief sought—Order to comply with
    Crim.R. 32(C) would not constitute final, appealable order from which new
    appeal may be taken.
      (No. 2011-2186—Submitted April 4, 2012—Decided April 17, 2012.)
       APPEAL from the Court of Appeals for Cuyahoga County, No. 97246.
                                  __________________
        Per Curiam.
        {¶ 1} Appellant, John Compton, filed a mandamus complaint in the court
of appeals seeking to compel appellee, Judge John D. Sutula of the Cuyahoga
County Court of Common Pleas, to rule on Compton’s motions for jail-time
credit. The writ was denied.
        {¶ 2} By separate entry, the appellate court denied Compton’s motion to
amend his complaint to add a claim seeking to compel appellee to issue a final,
appealable order in Compton’s criminal case. In so ruling, the court rejected
Compton’s argument that the trial court’s nunc pro tunc sentencing entry was
defective under Crim.R. 32(C) and therefore not final and appealable, leaving him
without a remedy. It is from this ruling that Compton appeals.
        {¶ 3} The court of appeals did not abuse its discretion in denying
Compton’s motion because any order to comply with Crim.R. 32(C) to correct a
clerical error in his original sentencing entry would not constitute a final,
appealable order from which a new appeal may be taken. State v. Lester, 130
Ohio St.3d 303, 2011-Ohio-5204, 958 N.E.2d 142, paragraph two of the syllabus.
                            SUPREME COURT OF OHIO




       {¶ 4} Moreover, Compton waived his claim that Judge Sutula could not
rely on a nunc pro tunc order to rectify any error in his sentencing entry because
he failed to raise the claim in the court of appeals. See State ex rel. DeGroot v.
Tilsley, 128 Ohio St.3d 311, 2011-Ohio-231, 943 N.E.2d 1018, ¶ 9.
       {¶ 5} Finally, Compton’s claims concerning jail-time credit were
rendered moot when he was released from prison.         State ex rel. Gordon v.
Murphy, 112 Ohio St.3d 329, 2006-Ohio-6572, 859 N.E.2d 928, ¶ 6.
                                                              Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                             __________________
       John Compton, pro se.
       William D. Mason, Cuyahoga County Prosecuting Attorney, and James E.
Moss, Assistant Prosecuting Attorney, for appellee.
                           ______________________




                                        2